DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 05/18/2022, are acknowledged.

Response to Arguments
Applicant’s remarks regarding claim rejections under 35 USC 102, have been fully considered, however; applicant argues that the prior art of record fails to teach or disclose a GUI "including the reference cross section image of the object, a first cross section image of the object spaced apart from the reference cross section image by the predetermined distance in a first direction perpendicular to the reference cross section and a second cross section image of the object spaced apart from the reference cross section image by the predetermined distance in a second direction perpendicular to the reference cross section, wherein the GUI further includes information on the shear wave data corresponding to the ROI in the reference cross section and the shear wave data of a region corresponding to the same location as that of the ROI in each of the first cross section and the second cross section, and wherein the display simultaneously displays, in a first area, an ultrasound image of the reference cross section and, in a second area, the GUI" as claimed, however, this is taught by a new combination of art, and therefore, the arguments are not persuasive and/or moot. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1 recites “cross section image” in lines 6, 8-12, however, the claim is inconsistent with this limitation. More specifically, the claim switches between the limitation of “cross section image” and “cross section”, wherein “reference cross section” is recited in lines 10-11, 13, and 15-16.
Claim 9 also is inconsistent in the recitation of “cross section image”, wherein “cross section image” is recited in lines 9-12 “cross section” in lines 4-7, 11, 13, and 15-17. 

It is unclear as to whether applicant intends for the “cross section image” and “cross section” to be separate elements, but they are understood based on context to represent the same element.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6, 8-9, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US 2016/0338672), in view of Sawayama (US 2012/0330158).
	

                With respect to Claim 1, in the field of ultrasound diagnosis apparatuses Kanayama discloses in at least Figs. 1, 2A, 3A, 4A, 5A-D, 6, 8, 9A-B, and 11A-B, an ultrasound diagnosis apparatus (10) for displaying shear wave data relating to an object (Para [0093], “the monitor 2 displays the composite image data that is the shear wave speed image data on the whole ROI (step S113).”), the ultrasound diagnosis apparatus (10) comprising: 
a processor (13) configured to obtain the shear wave data of the object with respect to each of a plurality of cross sections spaced apart by a predetermined distance in a direction perpendicular to each of the plurality of cross sections spaces in 3D ultrasound volume data (Para [0090], “signal processor 13 then calculates the displacement at each point (each sample point) of the divided ROI and generates hardness distribution information (step S204)”; (Para [0044], “If the signal processor 13 generates three-dimensional (3D) data (3D B-mode image data, 3D Doppler data, and 3D hardness distribution information), the image generator 14 performs coordinate conversion according to the mode of ultrasound scanning by the ultrasound probe 1, thereby generating volume data. The image generator 14 then performs various types of rendering to generate 2D image data to be displayed.” Wherein 3D volume data is rendered to generate 2D image data from divided ROI 52 into divided ROIs 53, 54, and 55) and set a region of interest (ROI) (Para [0069], “the transmission controller 171 divides the determined ROI 52 into divided ROIs (step S104) and calculates burst wave transmission positions corresponding to the ROIs, respectively (step S105).”) in a reference cross section image of the object based on a user input (Para [0079], “the operator selects the burst wave transmission position 57 here by using the input device 3 and gives an instruction for changing the burst wave transmission position 57”) among the plurality of cross sections (Para [0040], “the scanning area (or a region of interest) is divided into multiple areas along the orientation direction”; (Para [0072], “ positions 56, 57, and 58 as transmission positions for observing a shear wave speed in the respective divided ROIs 53, 54, and 55.” Wherein elements 56, 57, and 58 of Fig. 5B are reference points for observing shear wave within divided ROI regions and divided ROIs 53, 54, and 55 are cross-sections of the overall volume); and
wherein the GUI further includes information on the shear wave data corresponding to the ROI (Para [0068], “The monitor 2 displays an ROI setting GUI under the control of the transmission controller 171 (step S102)…. The monitor 2 displays, on the B-mode image 51, an ROI 52 that specifies an area in which a shear wave speed image is generated” as shown in Figs. 5A-B; (Para [0085], “The output controller 173 displays the post-change transmission position image data and divided ROI image data such that the post-change transmission position image data and divided ROI image are superimposed onto the B-mode image data (step S109)”  in the reference cross section and the shear wave data of a region corresponding to the same location as that of the ROI in each of the first cross section and the second cross section (Para [0040], “the scanning area (or a region of interest) is divided into multiple areas along the orientation direction”; (Para [0072], “ positions 56, 57, and 58 as transmission positions for observing a shear wave speed in the respective divided ROIs 53, 54, and 55.” Wherein elements 56, 57, and 58 of Fig. 5B are reference points for observing shear wave within divided ROI regions and where ROI regions 53, 54, 55 are in directions opposite to one another with respect to the reference points).
Wherein applicant’s specification and/or claims do not provide an intended function for the reference ROI, and therefore, any one of the plurality of cross sectional regions of interest can be considered the reference ROI, and wherein the regions of interest are formed in a horizontal depth direction with predetermined distances, and therefore, ROI 54 is interpreted as the reference cross section, ROI 53 is a first cross section positioned in front of it and ROI 55 is a second cross section positioned in the rear of it.

However, Kanayama does not teach HowHoa display displaying a graphic user interface (GUI) including the reference cross section image of the object, a first cross section image of the object spaced apart from the reference cross section image in a first direction perpendicular to the reference cross section and a second cross section image of the object spaced apart from the reference cross section image in a second direction perpendicular to the reference cross section, and wherein the display simultaneously displays, in a first area, an ultrasound image of the reference cross section and, in a second area, the GUI.
In the field of ultrasound diagnostic imaging, Sawayama teaches (Para [0073], “the image display unit 109 can display an elastic image 401 in a predetermined specified cross-section and elastic images 402-409 that are multi-sections cut out in parallel from the elastic image 401. The elastic image 401 is displayed with a scale bar 410 that shows hardness.” Wherein this displayed image is shown below in Fig. 4 which shows each of the cross sections A-H spaced apart as claimed for the GUI and any of the cross sectional images 402-409 displayed in conjunction are considered to represent a reference cross section) 

    PNG
    media_image1.png
    503
    628
    media_image1.png
    Greyscale

As presented above, Fig. 4 shows a displayed GUI (410 and 411) in the form of scale bar 410 that shows tissue hardness and indicators 411 that correspond to the multi-sections cut out in parallel from elastic image 401. These multi-sections 211 presented at equidistant sections in two different directions. 
The GUI further includes a reference cross section (as indicated by the annotated box) displayed simultaneously in a first area and the GUI in a second area from which the hardness information and multi-section locations are indicated. Furthermore, as shown above in Fig. 4 as displayed on display unit 109 presents the reference cross section image of the object (as indicated by the annotated box), a first cross section image of the object spaced apart from the reference cross section image in a first direction perpendicular (Para [0074], “The elastic images 402-409 are orthogonal to the elastic image 401”) to the reference cross section and a second cross section image of the object spaced apart from the reference cross section image in a second direction perpendicular to the reference cross section (as indicated by A-H).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Kanayama with the use of a known technique (displaying a GUI simultaneously with a reference image and a plurality of cross sections of the reference image) to improve similar devices (ultrasound diagnostic devices) in the same way (allowing for a user to observe the juxtaposition of the cross sections and the reference image for the user to select or specify a cross section for the construction of tomographic image of the selected cross section) as taught by Sawayama (Para [0070]-[0071]). 
	 



With respect to Claim 4, Kanayama discloses in at least Figs. 1, 2A, 3A, 4A, 5A-D, 6, 8, 9A-B, and 11A-B, the ultrasound diagnosis apparatus (10) of claim 1, wherein the display (2) further displays the shear wave data of the plurality of cross sections as the GUI comprising at least one of a 3D marker, a text, a dotted line, or a 3D coordinate value (Para [0068], “The monitor 2 displays an ROI setting GUI under the control of the transmission controller 171 (step S102)…. The monitor 2 displays, on the B-mode image 51, an ROI 52 that specifies an area in which a shear wave speed image is generated” as shown in Figs. 5A-B; (Para [0085], “The output controller 173 displays the post-change transmission position image data and divided ROI image data such that the post-change transmission position image data and divided ROI image are superimposed onto the B-mode image data (step S109).” Wherein the transmission controller 171 and output controller 173 are found within controller 17 and are responsible for execution of program instructions, and wherein the displaying of the ROI is shown in Figs. 5A and 9A-B as a dotted line)

With respect to Claim 6, Kanayama discloses in at least Figs. 9A-B, the ultrasound diagnosis apparatus of claim 1, wherein the display further displays the GUI on a location corresponding to the ROI on a shear wave image of the reference cross section in an overlapping manner (Abstract, “The output controller outputs the generated transmission area image data such that the transmission area image data is superimposed onto medical image data that contains the transmission area”; (Para [0085], “The output controller 173 displays the post-change transmission position image data and divided ROI image data such that the post-change transmission position image data and divided ROI image are superimposed onto the B-mode image data (step S109).” Wherein the transmission controller 171 and output controller 173 are found within controller 17 and are responsible for execution of program instructions, and wherein the superimposed image data is seen as an overlapping manner)

With respect to Claim 8, Kanayama discloses in at least Figs. 5A-D and 9A-B, the ultrasound diagnosis apparatus (10) of claim 1, further comprising: 
a user inputter (3) (Para [0023], “The input device 3 receives various setting requests from an operator of the ultrasound diagnosis apparatus and transfers the received various setting requests to the apparatus main unit 10.”)  configured to receive a user input for selecting a cross section image of at least two cross sections of the plurality of cross sections (Para [0077], “According to change instructions from the operator, the changing unit 174 then changes the burst wave transmission position and the divided ROI (step S108).” Wherein the operator selects an ROI and the ROI is automatically divided by the transmission controller 171 into a plurality of cross sections as disclosed in Para [0069]) , 
wherein the display further displays a GUI representing shear wave data of the selected cross section image of the at least two cross sections based on the user input (Para [0076], “The output controller 173 then superimposes the acquired transmission position image data displaying each of the burst wave transmission positions 56, 57, and 58 and the divided ROI image data displaying each of the divided ROIs 53, 54, and 55 onto the B-mode image data and displays the superimposed data on the monitor 2.” Wherein the shear wave propagated in the depth direction as disclosed in Para [0027], and wherein the shear wave data is displayed within the selected ROI and within each cross-section).

With respect to Claim 9, Kanayama discloses in at least Figs. 1, 2A, 3A, 4A, 5A-D, 6, 8, 9A-B, and 11A-B, a method of displaying shear wave data relating to an object, the method comprising: 
obtaining the shear wave data of the object with respect to each of a plurality of cross sections spaced apart by a predetermined distance in a direction perpendicular to each of the plurality of cross sections in 3D ultrasound volume data (Para [0090], “signal processor 13 then calculates the displacement at each point (each sample point) of the divided ROI and generates hardness distribution information (step S204)”; (Para [0044], “If the signal processor 13 generates three-dimensional (3D) data (3D B-mode image data, 3D Doppler data, and 3D hardness distribution information), the image generator 14 performs coordinate conversion according to the mode of ultrasound scanning by the ultrasound probe 1, thereby generating volume data. The image generator 14 then performs various types of rendering to generate 2D image data to be displayed.” Wherein 3D volume data is rendered to generate 2D image data from divided ROI 52 into divided ROIs 53, 54, and 55 which are cross-sections of the overall volume); 
setting a ROI in a reference cross section among the plurality of cross sections (Para [0040], “the scanning area (or a region of interest) is divided into multiple areas along the orientation direction”; (Para [0072], “ positions 56, 57, and 58 as transmission positions for observing a shear wave speed in the respective divided ROIs 53, 54, and 55.” Wherein elements 56, 57, and 58 of Fig. 5B are reference points for observing shear wave within divided ROI regions); and 
wherein the GUI further includes information on the shear wave data corresponding to the ROI (Para [0068], “The monitor 2 displays an ROI setting GUI under the control of the transmission controller 171 (step S102)…. The monitor 2 displays, on the B-mode image 51, an ROI 52 that specifies an area in which a shear wave speed image is generated” as shown in Figs. 5A-B; (Para [0085], “The output controller 173 displays the post-change transmission position image data and divided ROI image data such that the post-change transmission position image data and divided ROI image are superimposed onto the B-mode image data (step S109)”  in the reference cross section and the shear wave data of a region corresponding to the same location as that of the ROI in each of the first cross section and the second cross section (Para [0040], “the scanning area (or a region of interest) is divided into multiple areas along the orientation direction”; (Para [0072], “ positions 56, 57, and 58 as transmission positions for observing a shear wave speed in the respective divided ROIs 53, 54, and 55.” Wherein elements 56, 57, and 58 of Fig. 5B are reference points for observing shear wave within divided ROI regions and where ROI regions 53, 54, 55 are in directions opposite to one another with respect to the reference points).
Wherein applicant’s specification and/or claims do not provide an intended function for the reference ROI, and therefore, any one of the plurality of cross sectional regions of interest can be considered the reference ROI, and wherein the regions of interest are formed in a horizontal depth direction with predetermined distances, and therefore, ROI 54 is interpreted as the reference cross section, ROI 53 is a first cross section positioned in front of it and ROI 55 is a second cross section positioned in the rear of it.
However, Kanayama does not teach HowHodisplaying, on the display, a graphic user interface (GUI) including the reference cross section image of the object, a first cross section image of the object spaced apart from the reference cross section image in a first direction perpendicular to the reference cross section and a second cross section image of the object spaced apart from the reference cross section image in a second direction perpendicular to the reference cross section, and wherein the display simultaneously displays, in a first area, an ultrasound image of the reference cross section and, in a second area, the GUI.
In the field of ultrasound diagnostic imaging, Sawayama teaches (Para [0073], “the image display unit 109 can display an elastic image 401 in a predetermined specified cross-section and elastic images 402-409 that are multi-sections cut out in parallel from the elastic image 401. The elastic image 401 is displayed with a scale bar 410 that shows hardness.” Wherein this displayed image is shown below in Fig. 4 which shows each of the cross sections A-H spaced apart as claimed for the GUI and any of the cross sectional images 402-409 displayed in conjunction are considered to represent a reference cross section) 

    PNG
    media_image1.png
    503
    628
    media_image1.png
    Greyscale

As presented above, Fig. 4 shows a displayed GUI (410 and 411) in the form of scale bar 410 that shows tissue hardness and indicators 411 that correspond to the multi-sections cut out in parallel from elastic image 401. These multi-sections 211 presented at equidistant sections in two different directions. 
The GUI further includes a reference cross section (as indicated by the annotated box) displayed simultaneously in a first area and the GUI in a second area from which the hardness information and multi-section locations are indicated. Furthermore, as shown above in Fig. 4 as displayed on display unit 109 presents the reference cross section image of the object (as indicated by the annotated box), a first cross section image of the object spaced apart from the reference cross section image in a first direction perpendicular (Para [0074], “The elastic images 402-409 are orthogonal to the elastic image 401”) to the reference cross section and a second cross section image of the object spaced apart from the reference cross section image in a second direction perpendicular to the reference cross section (as indicated by A-H).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kanayama with the use of a known technique (displaying a GUI simultaneously with a reference image and a plurality of cross sections of the reference image) to improve similar devices (ultrasound diagnostic devices) in the same way (allowing for a user to observe the juxtaposition of the cross sections and the reference image for the user to select or specify a cross section for the construction of tomographic image of the selected cross section) as taught by Sawayama (Para [0070]-[0071]). 

With respect to Claim 12, Kanayama discloses in at least Figs. 9A-B, the method of claim 9, wherein the displaying of the GUI comprises displaying the shear wave data of the plurality of cross sections as the GUI comprising at least one of a 3D marker, a text, a dotted line, or a 3D coordinate value (Para [0068], “The monitor 2 displays an ROI setting GUI under the control of the transmission controller 171 (step S102)…. The monitor 2 displays, on the B-mode image 51, an ROI 52 that specifies an area in which a shear wave speed image is generated” as shown in Figs. 5A-B; (Para [0085], “The output controller 173 displays the post-change transmission position image data and divided ROI image data such that the post-change transmission position image data and divided ROI image are superimposed onto the B-mode image data (step S109).” Wherein the transmission controller 171 and output controller 173 are found within controller 17 and are responsible for execution of program instructions, and wherein the displaying of the ROI is shown in Figs. 5A and 9A-B as a dotted line).

With respect to Claim 13, Kanayama discloses in at least Figs. 9A-B, the method of claim 9, wherein the displaying of the GUI comprises displaying the GUI on a spaced location on a shear wave image of the reference cross section with the shear wave image (Para [0068], “The monitor 2 displays an ROI setting GUI under the control of the transmission controller 171 (step S102)…. The monitor 2 displays, on the B-mode image 51, an ROI 52 that specifies an area in which a shear wave speed image is generated” as shown in Figs. 5A-B and 9A-B, the shear wave image is shown in Fig. 9A on the right-hand side of the display, while the GUI is shown on the left-hand side of the display); (Para [0085], “The output controller 173 displays the post-change transmission position image data and divided ROI image data such that the post-change transmission position image data and divided ROI image are superimposed onto the B-mode image data (step S109).” Wherein the superimposed post-change transmission position image data is seen the GUI displayed on a space location on the shear wave image of the reference cross section)
With respect to Claim 15, Kanayama discloses in at least Figs. 1, a computer-readable recording medium having recorded thereon at least one program for performing the method of claim 9 (Para [0148], “The ultrasound imaging program may be recorded in a computer-readable non-temporary recording medium, such as a hard disk, flexible disk (FD), CD-ROM, MO, or DVD, and may be read from the non-temporary recording medium and executed by a computer.”)


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US 2016/0338672), in view of Sawayama (US 2012/0330158), as applied to claims 1 and 9, and further in view of Yamakawa (JP-2015198843).
	
	 With respect to Claim 3, Kanayama teaches in at least Figs. 1, 2A, 3A, 4A, 5A-D, 6, 8, 9A-B, and 11A-B the ultrasound diagnosis apparatus of claim 1.
However, Kanayama does not teach wherein the display further displays the GUI in the form of a graph displaying distance information of the plurality of cross sections along the depth direction on an X axis and displaying the shear wave data of a region corresponding to the same location as that of the ROI in the plurality of cross sections on a Y axis.
In the field of ultrasonic diagnostic devices, Yamakawa teaches wherein the display further displays the GUI in the form of a graph displaying distance information of the plurality of cross sections along the depth direction on an X axis and displaying the shear wave data of a region corresponding to the same location as that of the ROI in the plurality of cross sections on a Y axis (Para [0053], “The elastic image generation unit 40 generates elastic image data based on the elastic modulus distribution and outputs the elastic image data to the image composition unit 44. The elastic image indicated by the elastic image data represents, for example, a region having a large elastic modulus in blue, a region having a small elastic modulus in red, and a region in which the elastic modulus is an intermediate value thereof in green or yellow. The elastic modulus may be expressed by a paint pattern, a numerical value, a three-dimensional graph, or the like in addition to the color”; (Para [0054], “tomographic image generation unit 43 generates tomographic image data on the xy tomographic plane based on each y-axis direction reception beam data corresponding to a plurality of reception beams arranged in the x-axis direction, and outputs the tomographic image data to the image composition unit 44.” Wherein the tomographic image data based on reception beam data in the y-axis direction and the plurality of reception beams in the x-axis are seen as a graph, and wherein the graph is output by the elastic image generation unit 40 as taught by Yamakawa (section 4, Para 2))
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Kanayama with a three-dimensional graph based on elastic modulus distribution. 
	The motivation being to allow the user to “grasp the elastic modulus distribution together with the tomographic image, and can diagnose cancer, arteriosclerosis, liver fibrosis, cirrhosis, and the like” as taught in Yamakawa (section 4, Para 3). 

With respect to Claim 11, Kanayama teaches in at least Figs. the method of claim 9
 However, Kanayama does not disclose wherein the display further displays the GUI in the form of a graph displaying distance information of the plurality of cross sections along the depth direction on an X axis and displaying the shear wave data of a region corresponding to the same location as that of the ROI in the plurality of cross sections on a Y axis.
In the field of ultrasonic diagnostic devices, Yamakawa teaches wherein the display further displays the GUI in the form of a graph displaying distance information of the plurality of cross sections along the depth direction on an X axis and displaying the shear wave data of a region corresponding to the same location as that of the ROI in the plurality of cross sections on a Y axis (Section 4, Para 1, “The elastic image generation unit 40 generates elastic image data based on the elastic modulus distribution and outputs the elastic image data to the image composition unit 44. The elastic image indicated by the elastic image data represents, for example, a region having a large elastic modulus in blue, a region having a small elastic modulus in red, and a region in which the elastic modulus is an intermediate value thereof in green or yellow. The elastic modulus may be expressed by a paint pattern, a numerical value, a three-dimensional graph, or the like in addition to the color”; (Section 4, Para 2, “tomographic image generation unit 43 generates tomographic image data on the xy tomographic plane based on each y-axis direction reception beam data corresponding to a plurality of reception beams arranged in the x-axis direction, and outputs the tomographic image data to the image composition unit 44.” Wherein the tomographic image data based on reception beam data in the y-axis direction and the plurality of reception beams in the x-axis are seen as a graph, and wherein the graph is output by the elastic image generation unit 40 as disclosed by Yamakawa (section 4, Para 2))
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Kanayama with a three-dimensional graph based on elastic modulus distribution. 
	The motivation being to allow the user to “grasp the elastic modulus distribution together with the tomographic image, and can diagnose cancer, arteriosclerosis, liver fibrosis, cirrhosis, and the like” as taught in Yamakawa (section 4, Para 3). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US 2016/0338672), in view of Sawayama (US 2012/0330158), as applied to claims 1 and 9, and further in view of Yoo (US 2011/0144499). 

With respect to Claim 7, Kanayama teaches in at least Figs. 1, 2A, 3A, 4A, 5A-D, 6, 8, 9A-B, and 11A-B, the ultrasound diagnosis apparatus of claim 1, 
wherein the GUI is a three-dimensional (3D) marker that is the same as a shape of the ROI along the depth direction (Para [0112], “the outline 81 may be displayed such that the outline 81 is superimposed onto the shear speed image data.”) and displays the shear wave data of the ROI with respect to a spaced distance along the depth direction in different colors (Para [0037], “The signal processor 13 generates hardness distribution information by color-coding the shear wave speed and mapping the color-coded shear wave speed at sample points.” Wherein the shear wave propagated in the depth direction as disclosed in Para [0027]), and 
However, Kanayama does not teach wherein the display further displays the 3D marker on the ROI on an image of the reference cross section in an overlapping manner.
In the similar field of three-dimensional ultrasound systems and methods, Yoo teaches in at least Fig. 4, wherein the display further displays the 3D marker on the ROI on an image of the reference cross section in an overlapping manner (Para [0004], “A cross-section of the 3D ultrasound image 10 may be obtained in the form of a two-dimensional (2D) ultrasound image (i.e., 2D slice image) at a region of interest (ROI) of a target object (not shown), which may be selected by an operator….the operator may select the reference planes 11, 12 and 13 to move and rotate the selected planes to obtain a 2D slice image at the ROI of the 3D ultrasound image”; (Para [0006], “selecting a 2D slice image 11' shown in FIG. 4 may be accomplished through the following procedure. First, the operator may move the reference plane 11 on the Z-axis toward an arrow A”; (Para [0052], “the coordinate system of the selection plane 121a may correspond to the coordinate system of the slice of the 2D slice image 11' to be displayed, as shown in FIG. 4.” Wherein the cross-section is displayed in an overlapping manner as shown in Fig. 4, and wherein the displayed selection plane is seen as a 3D marker)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Kanayama with a 2D cross-section of a 3D ultrasound image at a region of interest selected by an operator as disclosed by Yoo. 
	The motivation being to allow manipulation of a 3D ultrasound image for diagnosis of a target object through selected 2D slice images. 

With respect to Claim 4, Kanayama teaches in at least Figs. 1, 2A, 3A, 4A, 5A-D, 6, 8, 9A-B, and 11A-B, the method of claim 9, 
wherein the GUI is a three-dimensional (3D) marker that is the same as a shape of the ROI along the depth direction (Para [0112], “the outline 81 may be displayed such that the outline 81 is superimposed onto the shear speed image data.”) and displays the shear wave data of the ROI with respect to a spaced distance along the depth direction in different colors (Para [0037], “The signal processor 13 generates hardness distribution information by color-coding the shear wave speed and mapping the color-coded shear wave speed at sample points.” Wherein the shear wave propagated in the depth direction as disclosed in Para [0027]), and 
However, Kanayama does not teach wherein the display further displays the 3D marker on the ROI on an image of the reference cross section in an overlapping manner.
In the similar field of three-dimensional ultrasound systems and methods, Yoo teaches in at least Fig. 4, wherein the display further displays the 3D marker on the ROI on an image of the reference cross section in an overlapping manner (Para [0004], “A cross-section of the 3D ultrasound image 10 may be obtained in the form of a two-dimensional (2D) ultrasound image (i.e., 2D slice image) at a region of interest (ROI) of a target object (not shown), which may be selected by an operator….the operator may select the reference planes 11, 12 and 13 to move and rotate the selected planes to obtain a 2D slice image at the ROI of the 3D ultrasound image”; (Para [0006], “selecting a 2D slice image 11' shown in FIG. 4 may be accomplished through the following procedure. First, the operator may move the reference plane 11 on the Z-axis toward an arrow A”; (Para [0052], “the coordinate system of the selection plane 121a may correspond to the coordinate system of the slice of the 2D slice image 11' to be displayed, as shown in FIG. 4.” Wherein the cross-section is displayed in an overlapping manner as shown in Fig. 4, and wherein the displayed selection plane is seen as a 3D marker)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Kanayama with a 2D cross-section of a 3D ultrasound image at a region of interest selected by an operator as taught by Yoo. 
	The motivation being to allow manipulation of a 3D ultrasound image for diagnosis of a target object through selected 2D slice images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN V BLINDER/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793